Citation Nr: 1532506	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back condition (claimed as lumbago).

2. Entitlement to an initial rating higher than 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran had active service from October 2007 to February 2008 and from November 2009 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, granted service connection for TBI assigning an initial evaluation of 10 percent effective December 4, 2010, but denied service connection for lumbago (low back condition).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Concerning the Veteran's claim for a low back condition, the Veteran believes that his low back condition is a result of his active service.  In particular, he states that in 2010 he was patrolling in Kandahar city and he went to jump off a vehicle and one of the straps that was on his body got caught on the vehicle and he was pulled back into the vehicle, and, as a result, he injured his back.  Additionally, he reports that one month later he was involved in an improvised explosive device (IED) explosion and after that his back was aggravated and become worse.  

A review of his STRs confirms that he was treated in March 2010 for back pain after hitting his back against a RG-31.  It also shows that he received ongoing treatment starting in April 2010 for back pain after being in an IED explosion.  X-rays taken in June 2010 revealed no fracture or spondylolisthesis, but probable pars defect at LS with mild disk space narrowing.  The Veteran received physical therapy for his low back condition.

In February 2011, he had a VA examination in response to this claim for a low back condition.  The examiner concluded that he was not sure of a diagnosis at that time based on history and physical examination findings, but hoped once he received the X ray results, they would shed some light on the Veteran's low back pain.  The examiner submitted a supplemental medical opinion in July 2011 diagnosing the Veteran with lumbago but provided no opinion regarding the etiology of it.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   Resultantly, another VA examination is warranted to determine the etiology of the Veteran's low back condition.

Regarding his claim for an increased rating for his service-connected TBI, the Veteran underwent the last relevant VA examination in August 2012.  Since that examination showed complaints of loss of smell and taste, he had an additional examination in January 2013.  The Veteran, however, believes that his disability is worse than what has been contemplated by his assigned rating. Accordingly, the Board finds that the Veteran must be afforded new VA examination to determine the current level of severity of his service-connected TBI.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to the disabilities on appeal.  Request that he provide, or authorize VA to obtain, these records. Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. Upon receipt of all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner should indicate the likelihood (very likely, as likely as not, or unlikely) a low back condition is related or attributable to the Veteran's military service or dates back to his service from October 2007 to February 2008 and from November 2009 to December 2010, including the March 2010 accident involving the RG-31 and the April 2010 IED explosion.

This term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
For completeness of the opinion, it is essential the examiner review the claims file, including this decision and remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a low back condition, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

3. Then schedule the Veteran for a VA examination (TBI) to determine the current level of impairment related to the service-connected TBI disability.  In evaluating the Veteran, the VA examiner should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI. 

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  A notation to the effect that the record review took place should be included in the report of the examiner.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




